Opinion by
Me. Justice Eagen,
David Freeman, a/k/a David G-. Smith, was tried before a judge and jury on two indictments charging the burglary of adjoining stores located on North Broad Street in Philadelphia. On one indictment, Freeman was convicted, and on the other he was found not guilty. Post-trial motions were denied and a prison sentence was imposed. On appeal the Superior Court affirmed the judgment without opinion. Judge Spaulding filed a dissenting opinion in which Judges Hoffman and Jacobs joined. See 219 Pa. Superior Ct. 508, 281 A. 2d 719 (1971). We granted allocatur and now reverse.
According to two police officers who testified for the Commonwealth at trial, Freeman and two others were caught in one of the stores shortly after midnight.1 In defense, Freeman denied being in the store and commit*334ting any burglary and testified he was taken into police custody while walking along the street near the store.
On cross-examination, redirect examination and recross-examination, the following then ensued:
“[By Mr. Levine, assistant district attorney]: Q. Do you know of any reason why Officer Marcus or Mc-Devitt would say that you were inside of Chabe’s wig shop? Me. Kelly: Objected to, sir. The Court: Overruled. By Me. Levine: Q. Did you understand my question, sir? A. Will you repeat it? Q. Yes. Do you know of any reason why Officers McDevitt or Marcus would say that you were found inside of Chabe’s wig shop? A. Yes, I believe it extended from a police station. Q. I am sorry. Would you explain that, sir? A. After we was taken to the police station and he went through our identification cards I had a parole registration card. Me. Kelly: Now, sir, I respectfully move for a mistrial. The Couet : It was volunteered by your client. Me. Kelly: It was on cross-examination over objection, sir. The Couet: I overruled your objection. By Me. Levine: Q. In any event, do you know of any reason why they would say that you were inside the store if you weren’t? A. I couldn’t make up any reason.”
Subsequently on redirect the following examination was conducted: “By Mr. Kelly: Q. Mr. Freeman, you started to give a reason why you believe Officer Marcus and Officer McDevitt would testify as they have. Would you kindly tell that reason to the jury? A. It was on behalf of the registration card. Q. What was that card? The Couet: Speak up, now. The Witness: When I was taken into the police station of Hunting Park when they were going through our things they found a registration card—parole registration card. Q. What does that mean, parole registration card? A. That I am on parole. Q. Is that for a crime that you were supposed to have committed? A. Yes. Q. Go ahead. A. After they *335found this card one of them remarked that he had to be one of them because he had a registration card. I tried to explain it to them, but that’s like talking to myself.”
On recross, the assistant district attorney then asked: “Q. Now, Mr. Freeman, maybe you can clear that up. What was this parole registration card for. Mr. Kelly: Objected to. The Court: Overruled. Mr. Levine : What particular crime were you on parole for? Mr. Kelly: Objected to. The Court: Overruled. The Witness: In 1959 I was on for burglary. By Mr. Levine: Q. You mean the same type of crime that you are charged with this time? A. Right. Mr. Kelly: I respectfully move for a mistrial, sir.”
The cross-examination and recross-examination of Freeman by the district attorney, as above set forth, was in direct violation of the provisions of the Act of March 15, 1911, P. L. 20, 19 P.S. §711. See Commonwealth v. Barron, 438 Pa. 259, 264 A. 2d 710 (1970) ; and Commonwealth v. Davis, 396 Pa. 158, 150 A. 2d 863 (1959). It was, therefore, improper and should not have been permitted. The contention that the prejudicial information was volunteered by Freeman is not supported by the record. Likewise, the contention of the Commonwealth that the error was harmless since Freeman’s prior conviction for burglary could properly have been introduced in rebuttal cannot be sustained, in view of the absolute statutory mandate proscribing the asking of a criminal defendant on cross-examination questions concerning his prior criminal record. See Commonwealth v. Dams, supra.
The order of the Superior Court and the judgment of the trial court are reversed and a new trial is granted.
Mr. Justice Nix took no part in the consideration or decision of this case.

 The officers entered vhe store after discovering a side door slightly ajar and marks indicating the lock liad been tampered with.